Name: Regulation (EEC) No 1005/68 of the Commission of 19 July 1968 amending Regulation No 164/67/EEC fixing the factor for calculating levies and sluice-gate prices for derived egg products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 270 Official Journal of the European Communities No L 171/10 Official Journal of the European Communities 20.7.68 REGULATION (EEC) No 1005/68 OF THE COMMISSION of 19 July 1968 amending Regulation No 164/67/EEC fixing the factor for calculating levies and sluice ­ gate prices for derived egg products THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES , establishing theHaving regard to the Treaty European Economic Community ; Whereas analysis of the standard amounts has lead to an amendment of the estimated overhead costs of production and marketing used as a basis for fixing standard amounts in respect of products falling within headings Nos 04.05 B I ( a ) 2 and 04.05 B I (b ) 2 of the Common Customs Tariff and for reducing the standard amounts for those products ; Whereas the Management Committee for Poultry ­ meat and Eggs has not issued an Opinion within the time limit set by its Chairman; Having regard to Council Regulation No 122/67/ EEC1 of 13 June 1967 on the common organisation of the market in eggs, and in particular Articles 5 (2) and 7 (4) thereof ; Whereas the coefficients provided for in Article 5 of Regulation No 122/67/EEC and the standard amounts provided for in Article 7 (4) of that Regu ­ lation in respect of the products listed in Article 1 ( 1 ) (b ) of that Regulation were fixed by Commission Regulation No 164/67/EEC2 of 26 June 1967 fixing the factors for calculating levies and sluice-gate prices for derive'd egg products ; HAS ADOPTED THIS REGULATION : Article 1 The Annex to this Regulation shall be substituted for the Annex to Regulation No 164/67/EEC. Article 2Whereas these coefficients must be reviewed at least opce a year; whereas this review has shown that it is not necessary to alter the coefficients fixed by Regulation No 164/67/EEC; This Regulation shall enter into force on 1 August 1968 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 19 July 1968 . For the Commission , The President Tean REY 1 OJ No 117, 19.6.1967, p. 2293/67. 2 OJ No 129 , 28.6.1967, p. 2578/67. Official Journal of the European Communities 271 ANNEX CCT heading No Description of derived products Coefficients Standard amount 1 2 3 4 04.05 Birds' eggs and egg yolks, fresh, dried or otherwise preserved, sweetened or not : B. Eggs , not in shell ; egg yolks : I. Suitable for human consumption (a) Eggs, not in shell : 1 . Dried 4-24 0-4935 2. Other 1-16 0-1440 (b) Egg yolks : 1 . Liquid 2-04 0-2891 2. Frozen 2-18 0-3050 3 . Dried 4-30 0-5667